—Judgment, Supreme Court, New York County (Richard Andrias, J.), rendered September 18, 1991, convicting defendant, after a jury trial, of auto stripping in the first degree, and sentencing him to a prison term of 2 to 4 years, unanimously affirmed.
The trial court did not abuse its discretion in declining to appoint new counsel (see, People v Smith, 192 AD2d 310, 312, affd 82 NY2d 731). The record indicates that there was a sufficient basis to conclude that defendant’s application was frivolous (see, People v Leach, 169 AD2d 569, lv denied 77 NY2d 962). Defendant’s contention that counsel was unfamiliar with the case was belied by counsel’s detailed cross-examination of an arresting police officer on the previous day. As for defendant’s claim that counsel had not informed him of "what I am facing”, the trial court itself noted that counsel had done so on numerous occasions in the court’s presence, and counsel indicated that he had discussed the pending plea bargain offer with defendant. Concur — Murphy, P. J., Sullivan, Carro, Wallach and Tom, JJ.